Citation Nr: 1421913	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  08-38 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), by which the RO denied the Veteran's request to reopen his service connection claims for bilateral hearing loss and tinnitus.  During the course of the appeal, jurisdiction over this matter was returned to the RO in Louisville, Kentucky.

The Veteran testified before the undersigned Acting Veterans Law Judge at a September 2009 hearing and a copy of that hearing transcript has been associated with the claims file.

In January 2010, the Board reopened the claims for service connection for bilateral hearing loss and tinnitus and remanded the case for further development.  It has now been returned to the Board for readjudication.

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system reveals an April 2014 Written Brief Presentation pertinent to the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A Board remand confers on the Veteran the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Based on a review of the documents in the paper and electronic claims files, it appears that the AOJ did not readjudicate the issues on appeal in a Supplemental Statement of the Case as instructed in the January 2010 Board remand to the AOJ and as required by VA regulation.  See 38 C.F.R. § 19.31(c).  Another remand is therefore necessary for this procedural step to be completed.

As considerable time has elapsed in the interim, the AOJ should also request updated records of any potentially relevant medical treatment.  38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA and non-VA health care providers who have treated him for hearing loss disability or tinnitus but that may not have been previously received into the VA claims file.

After obtaining any appropriate authorizations for release of medical information, the AOJ should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include any potentially relevant records of VA treatment for the period from March 2010 forward.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the AOJ.
  
2.  After completing any additional notification or development deemed necessary, the Veteran's claims should be readjudicated.  

If the claims remain denied, a supplemental statement of the case should be provided to the veteran and his representative.  

After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


